Citation Nr: 9906654	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
January 1964, reentered service in January 1967, and received 
a medical disability retirement in March 1970.  He was a 
medical specialist, and received no awards or decorations 
specific to combat.  (DD Form 214)

This appeal arises from a September 1996 notice of 
disagreement (NOD), and March 1997 substantive appeal filed 
in regard to the issue shown above.  

The veteran served in the Republic of South Vietnam, and 
there is a diagnosis of PTSD, combat related, in VA records.  
Additionally, the veteran is service-connected for below the 
knee amputation of the right leg, and there is a diagnosis of 
PTSD secondary to leg amputation by a VA physician.  On the 
basis of this evidence, the Board finds that under the 
current case law, his claim for service connection for PTSD 
must be presumed to be plausible, and thus well-grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Once a well-
grounded claim has been submitted, the VA has a duty to 
assist in developing facts pertinent to that claim.  See 
Murphy; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  


REMAND

Background

The veteran's Enlisted Qualifications Record, shows that he 
completed 2 years of high school, dropping out in 1960, and 
achieved a high school equivalency in 1963.  He was in 
Vietnam from February 25, 1967 to February 17, 1968, and was 
a medical specialist from March 9, 1967 to February 13, 1968, 
with HHB (Headquarters and Headquarters Battery), 1st 
Battalion, 30th Artillery.  His awards and decoration include 
the Vietnam Service Medal with Bronze Star, and Vietnam 
Campaign Medal with "60" Device.  His campaigns were 
designated Vietnam Counter Offensive Phase II and III, and 
TET.  The service administrative records doe not reflect that 
he was awarded the Combat Medical Badge

The veteran, while on a recreational hike in January 1969, 
sustained an accidental self-inflicted gunshot wound to the 
right leg.  The injury was subsequently determined to be in 
the line of duty.  In March 1969 there was below the knee 
amputation of the right leg.  

Dr. T., the veteran's private physician, in November 1996 
reported that the veteran had been under his care since 1994 
and had a "history" of PTSD.  The veteran's complaints 
include recurrent nightmares involving artillery fire , loud 
noises and body parts.  He also related awakening screaming 
on multiple occasions.

VA examination in June 1995 resulted in an assessment of 
major depressive episode.  The examiner went on to note that 
"I don't think vet is depressed because of his surgery 26 
year ago-I think that vet has begun to move into a 
depression and this has produced the preoccupation w/the 
amputation, as well as the insomnia, low energy and loss of 
interests that he has noted."

A VA clinical psychologist, in August 1995, concluded after 
testing, that the veteran's profile was similar to those 
described in the literature for combat related PTSD.  It was 
noted that a formal diagnosis should be made while 
considering his current symptoms and military and 
psychosocial history.

VA psychiatric examination, in September 1995, diagnosed 
dysthymic disorder.  The examiner also noted that "It does 
not appear on the basis of this examination or a review of 
the records  that he meets criteria for a post-traumatic 
stress disorder although the injury that he experienced while 
in the line of duty has certainly had a significant effect on 
his life and presumably on the quality of his relationships 
as well."

VA physician, G. L., in December 1996, reported following the 
veteran in outpatient mental health clinic, and the diagnoses 
were depressive disorder; versus major depressive disorder, 
PTSD secondary to leg amputation, rule out BPD (bipolar 
disorder) atypical.  An Axis II diagnosis was deferred.

D. Alcasras, Ph.D., at the Vet Center, in a clinical summary 
dated October 18, 1996, reported that the veteran was 
assessed as having PTSD with accompanying depression.

Psychological testing, June 18, 1997, concluded that while 
the veteran's profile was some what atypical, it was not 
inconsistent with a diagnosis of PTSD.  It was noted that the 
profile had to be considered in light of the current symptom 
picture as well as the military and psychosocial history.

Dr. L. Brothers, provided VA psychiatric examination on June 
19, 1997.  He reviewed the claims file, and made a 
significantly detailed, thoughtful and comprehensive review 
and analysis.  Dr. Brothers found that the veteran's illness 
met the criteria for obsessive-compulsive disorder (DSM-IV), 
and stated that the "examiner analyzes the veteran's 
reaction to his leg amputation as having an obsessive quality 
rather than a PTSD quality."  However, it was also reported 
that the veteran "also meets criteria for PTSD, related to 
his military experience (combat) rather than to his 
amputation.  The physician then observed that the combat-
related PTSD has been "collapsed" into his obsession, "so 
that all his thoughts run inevitably to the amputation, even 
if they begin with associations to his combat experiences."  
The diagnoses were obsessive compulsive disorder with poor 
insight; delusional disorder persecutory subtype; and PTSD.  

Analysis

Preliminary review of this record raises a number of 
questions requiring further development.

With respect to a claim for service connection for any 
disorder, there must be evidence of the existence of a 
current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  "Current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

 Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD. 38 C.F.R. § 3.304(f) 
(1996).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor, and these criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) did  not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
current record does not show the appellant was authorized any 
of these awards and decorations.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y), or he was in a plane 
crash, ship sinking, explosion, rape or assault, or duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive 
evidence" that he "engaged in combat with the enemy" and 
is therefore entitled to have his lay statements accepted 
without need of further corroboration.  

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  This does not mean that the claimant can not 
still establish that he "engaged in combat with the enemy," 
and then secure the presumptions provided under 38 U.S.C.A. 
§ 1154(b).  It only means that other "credible supporting 
evidence from any source" must be provided that the event 
alleged as the stressor in service occurred.  Cohen v. Brown, 
10 Vet. App. 123, 147 (1997).  Thus, the analysis of stressor 
verification is not so much bisected by whether the event is 
"combat" or "noncombat," but whether there is "conclusive 
evidence" of a combat stressor, or "credible supporting 
evidence from any source" of a combat or noncombat stressor.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Cohen v. Brown, supra; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Wood v. Derwinski, 1 
Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. 
App. 406 (1991)); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

The first crucial question raised by the current record is 
whether there currently exists a disability due to PTSD.  
There is a clear division among the medical providers as to 
whether the claimant has a disability due to PTSD.  Not only 
does the record show that some evaluators have not found 
PTSD, it also shows that Dr. Brothers examination and 
evaluation, which is clearly based upon a review of the 
record in conjunction with the examination, raises a question 
as to whether PTSD, if ever existent, now exists and produces 
identifiable symptoms.  The Board finds that clarification of 
Dr. Brothers opinion is required to determine whether his 
comment that the PTSD had "collapsed" into the obsession, 
"so that all his thoughts run inevitably to the amputation, 
even if they begin with associations to his combat 
experiences," is intended to mean that PTSD does not exist, 
or if it exists, is productive of identifiable 
manifestations.

The second and related problem concerning the "stressor" 
that gave rise to PTSD.  The record shows without dispute 
that the veteran sustained an accidental gunshot wound that 
lead to a lower extremity amputation.  While at least one 
examiner offered an opinion that PTSD was due to this event, 
the other examiners who have provided opinions that PTSD is 
present appear to tie the disability to reported stressors 
during service in Vietnam.   The current record, however, 
does not provide supporting evidence as to the events claimed 
as combat related "stressors."

In light of the above considerations, this case is remanded 
for actions as follows:


1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO, with the 
help of the veteran should secure all 
records of private, or VA, psychiatric 
treatment from 1995 to the present.  
Duplicated records need not be retained 
in file.

2.  The RO should request that the appellant 
submit a comprehensive statement as to all of 
the events during his Vietnam service that he 
believes constituted a "stressor."  The 
veteran is expressly advised that it is 
imperative that he provides detailed 
information as to the dates, places and 
nature of the incidents.  If other personnel 
were involved he should provide their names, 
grades and units of assignment.  The Board 
emphasizes that without specific details, a 
meaningful search for service records to 
verify these events may be impossible.  The 
Court has made it clear that the "duty to 
assist" is not a one way street, and that 
the claimant can not stand idle when the duty 
is invoked by failing to provide important 
information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 
190 (1991) (aff'd on reconsideration, 1 Vet. 
App. 460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)

3.  Following (2), the RO should review 
any response provided by the appellant.  
If the appellant is able to provide 
specific details concerning alleged 
events claimed as "stressors," the RO 
should take appropriate action to seek 
corroboration.  If the appellant is 
unable to provide any detailed 
information as to dates, places and 
circumstances of these alleged events, 
the RO need take no further action to 
develop the record.

4.  Following completion of the above 
actions, the RO should again review the 
record, including any additional 
information secured as a result of this 
remand.  The RO must make a specific 
determination with respect to whether the 
appellant "engaged in combat with the 
enemy," and as to whether he was exposed 
to an event claimed as stressor or 
stressors while he was on active duty, 
and if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
cases of Zarycki, Dizoglio,  Moreau and 
West, as well as the provisions of M21-1, 
with regard requirements as to the 
evidence necessary to corroborate an 
alleged "stressor" event.  If the RO 
determines that the record provides 
credible evidence that establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

5.  Following the above, the RO should 
contact VA physician, D. Brothers, in 
regard to his June 19, 1997 opinion, and 
request that he review all additional 
evidence added to the record, to include 
a copy of this remand.  If the RO has 
determined that events claimed as 
"stressors" have been confirmed, the 
RO must specify for the examiner what 
event or events are deemed to be 
credible stressors.  Following this 
review, the physician should provide 
clarification as to the following:

Does the veteran currently have a 
psychiatric disability causally related 
to service?   In responding to this 
overall question, the Board respectfully 
requests that the examiner address the 
following matters:

(a)  If the current diagnoses include 
obsessive compulsive disorder, is the 
obsessive compulsive disorder causally 
related to service or a service-
connected disability, or does it arise 
independently?  In other words does the 
veteran have an acquired psychiatric 
disorder causally or etiologically 
related to his service-connected right 
leg amputation, or is the leg amputation 
simply a focus, not a cause, of the 
disability?

(b)  If a current diagnosis of PTSD is 
warranted, the examiner should indicate 
whether it is productive of identifiable 
manifestations and clarify whether the 
comment that the PTSD "collapses" into 
the obsessional disorder was intended to 
mean that the PTSD still existed as an 
identifiable disability, separate and 
apart from any nonservice connected 
disability.  If the current diagnosis of 
PTSD is warranted, the examiner should 
indicate whether it is causally related 
to the service connected amputation, or 
whether it is causally related to 
another alleged "stressor" in service 
that has been found the RO to be 
confirmed by credible supporting 
evidence.

If an opinion can not be provided 
without resort to speculation, the 
examiner should so note.  If the same VA 
physician is not available, the RO is 
respectfully requested to secure a 
response, from an appropriate VA 
physician, to the above questions.  The 
physician must be provided an 
opportunity to review the record in this 
case, and a copy of this remand, to form 
a background upon which to formulate the 
requested opinions.  If additional 
examination/evaluation is deemed 
appropriate, it should be accomplished.

Thereafter, the RO should follow appropriate appellate 
procedures, including the provision of a Supplemental 
Statement of the Case, to the appellant.  The purpose of this 
remand is to secure clarifying data and to provide the 
appellant with the due process of law.  By this action the 
Board intimates no opinion, factual or legal, as to the 
ultimate disposition warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 11 -


